DENY; and Opinion Filed March 13, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00306-CV

                        IN R: MARVIN WAYNE GRAVES, Relator

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 059700

                             MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Relator files a petition for writ of mandamus in which he contends that the trial court has

violated a ministerial duty by not ruling on his April 26, 2013 Chapter 64 motion for DNA

testing, his April 26, 2013 motion for appointment of counsel to assist him with his proceeding

under Chapter 64, and his November 13, 2013 “Motion for Transmittal of Article 64 to Said

Court.” This Court requested and received a clerk’s record from the trial court. The clerk’s

record demonstrates that on February 18, 2014, the trial court denied relator’s April 26, 2013

motion for DNA testing under Chapter 64 of the Texas Code of Criminal Procedure. The trial

court’s denial of the motion for DNA testing under Chapter 64 of the Texas Code of Criminal

Procedure rendered moot relator’s April 26, 2013 motion for appointment of counsel under

Chapter 64 and his November 13, 2013 “Motion for Transmittal.” Because the trial court has

ruled on relator’s motion for DNA testing and because the trial court’s ruling on relator’s motion

for DNA testing has rendered his other motions moot, the issue presented in relator’s petition for
writ of mandamus is also moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex.

1995). Accordingly, the Court DENIES the petition for writ of mandamus.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE

140306F.P05




                                           –2–